

116 S1345 RS: To amend and reauthorize the Morris K. Udall and Stewart L. Udall Foundation Act.
U.S. Senate
2019-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 118116th CONGRESS1st SessionS. 1345IN THE SENATE OF THE UNITED STATESMay 7, 2019Mr. Heinrich (for himself, Ms. Sinema, Ms. McSally, and Mr. Alexander) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksJune 19, 2019Reported by Mr. Barrasso, without amendmentA BILLTo amend and reauthorize  the Morris K. Udall and Stewart L. Udall Foundation Act.
	
 1.FindingsCongress finds the following: (1)Since 1999, the Morris K. Udall and Stewart L. Udall Foundation (referred to in this Act as the Foundation) has operated the Parks in Focus program to provide opportunities for the youth of the United States to learn about and experience the Nation's parks and wilderness, and other outdoor areas.
 (2)Since 2001, the Foundation has conducted research and provided education and training to Native American and Alaska Native professionals and leaders on Native American and Alaska Native health care issues and tribal public policy through the Native Nations Institute for Leadership, Management, and Policy.
 (3)The Foundation is committed to continuing to make a substantial contribution toward public policy in the future by—
 (A)playing a significant role in developing the next generation of environmental, public health, public lands, natural resource, and Native American leaders; and
 (B)working with current leaders to improve collaboration and decision-making on challenging environmental, energy, public health, and related economic problems and tribal governance and economic development issues.
				2.Definitions
 (a)In generalSection 4 of the Morris K. Udall and Stewart L. Udall Foundation Act (20 U.S.C. 5602) is amended— (1)in paragraph (2), by striking the Udall Center for Studies in Public Policy established at the University of Arizona in 1987 and inserting the Udall Center for Studies in Public Policy established in 1987 at the University of Arizona, and includes the Native Nations Institute;
 (2)by redesignating paragraphs (3) through (7), (8), and (9) as paragraphs (4) through (8), (11), and (12), respectively;
 (3)by inserting after paragraph (2) the following:  (3)the term collaboration means to work in partnership with other entities for the purpose of—
 (A)resolving disputes; (B)addressing issues that may cause or result in disputes; or
 (C)streamlining and enhancing Federal, State, or tribal environmental and natural resource decision-making processes or procedures that may result in a dispute or conflict;;
 (4)in paragraph (7), as redesignated by paragraph (2)— (A)by striking United States Institute for Environmental Conflict Resolution and inserting John S. McCain III United States Institute for Environmental Conflict Resolution; and
 (B)by striking section 7(a)(1)(D) and inserting section 7(a)(1)(B); (5)in paragraph (8), as redesignated by paragraph (2), by striking section 1201(a) and inserting section 101(a); and
 (6)by inserting after paragraph (8), as redesignated by paragraph (2), the following:  (9)the term Nation's parks and wilderness means units of the National Park System and components of the National Wilderness Preservation System;
 (10)the term Native Nations Institute means the Native Nations Institute for Leadership, Management, and Policy established at the University of Arizona in 2001;.
 (b)Conforming amendmentSection 3(5)(B) of the Morris K. Udall and Stewart L. Udall Foundation Act (20 U.S.C. 5601(5)(B)) is amended by striking the United States Institute for Environmental Conflict Resolution and inserting the Institute.
 3.Establishment of Morris K. Udall and Stewart L. Udall FoundationSection 5(e) of the Morris K. Udall and Stewart L. Udall Foundation Act (20 U.S.C. 5603(e)) is amended by striking Arizona. and inserting Arizona and the District of Columbia..
 4.Purpose of the FoundationSection 6 of the Morris K. Udall and Stewart L. Udall Foundation Act (20 U.S.C. 5604) is amended— (1)in paragraph (4), by striking establish a Program for Environmental Policy Research and Environmental Conflict Resolution and Training at the Center and inserting establish a program for environmental policy research at the Center and a program for environmental conflict resolution and training at the John S. McCain III United States Institute for Environmental Conflict Resolution;
 (2)in paragraph (5), by inserting , natural resource, conflict resolution, after environmental; (3)in paragraph (7)—
 (A)by inserting at the Native Nations Institute after develop resources; and
 (B)by inserting providing education to and after policy, by; and (4)in paragraph (8)—
 (A)by inserting John S. McCain III before United States Institute for Environmental Conflict Resolution; and (B)by striking resolve environmental and inserting resolve environmental issues, conflicts, and.
 5.Authority of the foundationSection 7 of the Morris K. Udall and Stewart L. Udall Foundation Act (20 U.S.C. 5605) is amended— (1)in subsection (a)—
 (A)in paragraph (1)— (i)by striking subparagraphs (A) through (C) and inserting the following:
						
 (A)General programming authorityThe Foundation is authorized to identify and conduct, directly or by contract, such programs, activities, and services as the Foundation considers appropriate to carry out the purposes described in section 6, which may include—
 (i)awarding scholarships, fellowships, internships, and grants, by national competition or other method, to eligible individuals, as determined by the Foundation and in accordance with paragraphs (2), (3), and (4), for study in fields related to the environment or Native American and Alaska Native health care and tribal policy;
 (ii)funding the Center to carry out and manage other programs, activities, and services; and (iii)other education programs that the Board determines are consistent with the purposes for which the Foundation is established.;
 (ii)by redesignating subparagraph (D) as subparagraph (B); and (iii)in subparagraph (B), as redesignated—
 (I)in the subparagraph heading, by striking Institute for environmental conflict resolution and inserting John S. McCain III United States Institute for Environmental Conflict Resolution; (II)in clause (i)—
 (aa)in subclause (I), by inserting John S. McCain III before United States Institute for Environmental Conflict Resolution; and (bb)in subclause (II)—
 (AA)by inserting collaboration, after mediation,; and (BB)by striking to resolve environmental disputes. and inserting the following:
									
 to resolve—(aa)environmental disputes; and (bb)Federal, State, or tribal environmental or natural resource decision-making processes or procedures that may result in a dispute or conflict that may cause or result in disputes.; and
 (III)in clause (ii), by inserting collaboration, after mediation,; (B)by striking paragraph (5);
 (C)by redesignating paragraphs (6) and (7) as paragraphs (7) and (8), respectively; (D)by inserting after paragraph (4) the following:
					
 (5)Parks in focusThe Foundation shall— (A)identify and invite the participation of youth throughout the United States to enjoy the Nation’s parks and wilderness and other outdoor areas, in an education program intended to carry out the purpose of paragraphs (1) and (2) of section 6; and
 (B)provide training and education programs and activities to teach Federal employees, natural resource professionals, elementary and secondary school educators, and others to work with youth to promote the use and enjoyment of the Nation’s parks and wilderness and other outdoor areas.
 (6)Specific programsThe Foundation shall assist in the development and implementation of programs at the Center— (A)to provide for an annual meeting of experts to discuss contemporary environmental issues;
 (B)to conduct environmental policy research; and (C)to promote dialogue with visiting policymakers on environmental, natural resource, and public lands issues.;
 (E)in paragraph (7), as redesignated by subparagraph (C), by striking Morris K. Udall’s papers and inserting the papers of Morris K. Udall and Stewart L. Udall; and (F)by adding at the end the following:
					
 (9)Native Nations InstituteThe Foundation shall provide direct or indirect assistance to the Native Nations Institute from the annual appropriations to the Trust Fund in such amounts as Congress may direct to conduct research and provide education and training to Native American and Alaska Native professionals and leaders on Native American and Alaska Native health care issues and tribal public policy issues as provided in section 6(7).; 
 (2)by striking subsection (c) and inserting the following:  (c)Program priorities (1)In generalThe Foundation shall determine the priority of the programs to be carried out under this Act and the amount of funds to be allocated for such programs from the funds earned annually from the interest derived from the investment of the Trust Fund, subject to paragraph (2).
 (2)LimitationsIn determining the amount of funds to be allocated for programs carried out under this Act for a year—
 (A)not less than 50 percent of such annual interest earnings shall be utilized for the programs set forth in paragraphs (2), (3), (4), and (5) of subsection (a);
 (B)not more than 17.5 percent of such annual interest earnings shall be allocated for salaries and other administrative purposes; and
 (C)not less than 20 percent of such annual interest earnings shall be appropriated to the Center for activities under paragraphs (7) and (8) of subsection (a).; and  
 (3)by adding at the end the following:  (d)DonationsAny funds received by the Foundation in the form of donations or grants, as well as any unexpended earnings on interest from the Trust Fund that is carried forward from prior years—
 (1)shall not be included in the calculation of the funds available for allocations pursuant to subsection (c); and
 (2)shall be available to carry out the provisions of this Act as the Board determines to be necessary and appropriate..
 6.Use of Institute by Federal agency or other entitySection 11 of the Morris K. Udall and Stewart L. Udall Foundation Act (20 U.S.C. 5607b) is amended— (1)in subsection (a)—
 (A)by inserting collaboration, after mediation,; and (B)by striking resources. and inserting resources, or with a Federal, State, or tribal process or procedure that may result in a dispute or conflict.; and
 (2)in subsection (c)(2)(C), by inserting mediation, collaboration, and after agree to. 7.Administrative provisionsSection 12 of the Morris K. Udall and Stewart L. Udall Foundation Act (20 U.S.C. 5608) is amended—
 (1)in subsection (a)— (A)in paragraph (4), by striking accept, hold, administer, and utilize gifts and inserting accept, hold, solicit, administer, and utilize donations, grants, and gifts; and
 (B)in paragraph (7), by striking in the District of Columbia or its environs and inserting in the District of Columbia and Tucson, Arizona, or their environs; and (2)in subsection (b), by striking , with the exception of paragraph (4),.
 8.Authorization of appropriationsSection 13(b) of the Morris K. Udall and Stewart L. Udall Foundation Act (20 U.S.C. 5609(b)) is amended by striking fiscal years 2004 through 2008 and inserting fiscal years 2020 through 2023.
 9.Audit of the foundationNot later than 2 years after the date of enactment of this Act, the Inspector General of the Department of the Interior shall conduct an audit of the Morris K. Udall and Stewart L. Udall Foundation.June 19, 2019Reported without amendment